      Case 2:20-cr-00190-JAM Document 48 Filed 04/27/21 Page 1 of 1


                                                                          FILED
                         UNITED STATES DISTRICT COURT                    4/27/2021
                       ·EASTERN DISTRICT OF CALIFORNIA             CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFOR�IA


UNITED STATES OF AMERICA,                   Case No. 2:20-CR-00190-JAM
                 Plaintiff,
       V.                                        ORDER FOR RELEASE OF
                                                  PERSON IN CUSTODY
SHARON ANN PERKINS
                 Defendant.

TO:    UNITED STATES MARSHAL:
This is to authorize and direct you to release SHARON ANN PERKINS - Case No.:
_ 2:20-CR-00190-JAM: Charge: 18 U.S.C. § 1855 -from custody for the following
reasons:

              -- Release on Personal Recognizance
              --
                 Bail Posted in the Sum of$ ------------

                       -- Unsecured Appearance Bond$ --------
                       -- Appearance Bond with 10% Deposit
                              (Other): Defendant sentenced to a term of
                          X
                              imprisonment of TIME SERVED.


       Issued at Sacramento, California on April 27, 2021 at 10:30 AM.



                                   By:
                                          ohn A. Mendez, u.s.-oistrict Court Judge
